            Case 3:15-cv-01520-JAM Document 71 Filed 12/11/19 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                :
Karéon Sierra, a/k/a Caron Sierra,              :
                                                :      3:15-cv-1520 (JAM)
             Plaintiff,                         :
                                                :
             v.                                 :
                                                :
New England Personnel of Hartford, LLC,         :
Kathryn Clark Melanson, and Thomas              :
Melanson,                                       :
                                                :      December 11, 2019
             Defendants                         :
                                                :


                          PLAINTIFF’S MOTION TO ENTER JUDGMENT

       In this litigation brought under the federal Fair Labor Standards Act and Connecticut’s

wage collection statute, Conn.Gen.Stat. §31-72, the parties entered into a settlement

agreement, the principal terms of which were placed on the record before U.S. Magistrate

Judge Joan G. Margolis on December 21, 2017. As set out in the attached memorandum of

law, these terms included, inter alia, 1) payment in twenty-four monthly installments by

defendant Kathryn Melanson and defendant New England Personnel of Hartford, LLC, of

Eighty Thousand Dollars ($80,00.00) plus annualized interest at the rate of 5% to the plaintiff,

Kareon Sierra; and 2) provision that in the event of a default by the defendants, the plaintiffs

could request that the Court enter judgment against defendant Kathryn Melanson and

defendant New England Personnel of Hartford, LLC, for the outstanding amounts plus any

attorney’s fees and costs in pursuit of the payment on the default.

       Despite repeated efforts to accommodate the defendants in allowing them to make late

payments or partial payments, they are now in default, having not made any payments at all

since October 3, 2019. Plaintiff’s memorandum includes documentation of the settlement
              Case 3:15-cv-01520-JAM Document 71 Filed 12/11/19 Page 2 of 3


hearing before this Court, the parties’ agreement, including the promissory note executed by

the defendants, the payments made, the sum owed, and the additional amount for attorney’s

fees.

        The plaintiff therefore respectfully requests that the Court enter judgment in this matter

against defendants Kathryn Melanson and New England Personnel of Hartford, LLC, for the

amount that remains unpaid, $44,550.99, plus attorney’s fees incurred in the preparation of

this motion and memorandum in the amount of $1,600.00, for a judgment in the amount of

$46,150.99.1




                                                RESPECTFULLY SUBMITTED,
                                                FOR THE PLAINTIFF

                                                  / s / Peter Goselin ct06074
                                                The Law Office of Peter Goselin
                                                557 Prospect Avenue, 2nd Floor
                                                Hartford, Connecticut 06105
                                                Tel. 860-580-9675
                                                Fax 860-471-8133
                                                pdgoselin@gmail.com




1   The parties stipulated at the time of the settlement that defendant Thomas Melanson would not be liable for
    the terms of the settlement. The plaintiff does not seek judgment against Thomas Melanson.

                                                       2
            Case 3:15-cv-01520-JAM Document 71 Filed 12/11/19 Page 3 of 3



                                         CERTIFICATION

       I hereby certify that on December 11, 2019, a copy of the foregoing was filed

electronically and served by e-mail on anyone unable to accept electronic filing. Parties may

access this filing through the Court's system. Notice of this filing will be sent by e-mail to all

parties by operation of the Court's electronic filing system or by e-mail to anyone unable to

accept electronic filing, as follows:

Kathryn Melanson
New England Personnel of Hartford, LLC
kathryn.melanson@gmail.com



                                                      / s / Peter Goselin




                                                  3
